DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 19, 20, 28, 34-39, 47, and 49-54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palumbo (US 2016/03040098) in view of Bekele (US 5,491,009) in further view of Rivers et al. (US 2009/0208685, hereinafter “Rivers”).  
In regard to claims 1, 51-52, and 54, Palumbo discloses a vacuum skin package including a tray and a product loaded on the inner surface of the tray [abstract]. A film is draped over the product and welded to the inner surface of the tray not occupied by the product to form a skin over the product and the inner surface of the tray [abstract]. Thus, a packaging product comprising a product and a vacuum skin package surrounding the product. The applicant states 
The film is a flexible multilayer material comprising at least a first outer heat-sealable layer capable of welding to the inner surface of the tray [0081], the outer heat-sealable layer comprises ethylene/alpha-olefin copolymers [0082]. 
Palumbo is silent with the amount of ethylene/alpha olefin copolymer present in the top web and that the top web is implosion-resistant. 
Bekele discloses a multi-layer film useful in vacuum skin packaging that has good implosion resistance [abstract]. The multilayer film has a heat-sealable layer that comprises ethylene alpha-olefin copolymers (col. 5 lines 56-66). The heat-sealable layer can comprise small amounts of suitable additives that can be added to enhance the handling and usefulness of the packaging material (cols. 5-6 lines 65-2).
Bekele is silent with regards to the additive being cyclic olefin copolymer. 
Rivers discloses a sealant layer that comprises cyclic olefin copolymers (abstract). The sealant layer comprises at least 25 wt% cyclic olefin copolymer [0078]. 
Bekele and Rivers discloses sealant layers for packaging materials. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the cyclic olefin copolymer of Rivers in the sealant layer of Rivers motivated by the expectation of forming a sealant layer that achieves a reduction in scalping of polar cyclic compounds while maintaining good heat sealing [Rivers 0080].
Palumbo and modified Bekele both disclose a thermoplastic top web for a vacuum skin package. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the sealant layer that comprises a cyclic olefin copolymer in a weight percent 
	In regard to claim 5, modified Palumbo discloses that the cyclic olefin copolymer is present in the sealant layer in an amount of at least 25 wt% [Rivers 0078].
	In regard to claim 19, Palumbo discloses that top web has been irradiated by at least one of high energy electron beam treatment in order to produce a cross-linked polymer network [0086].
	In regard to claim 28, Palumbo discloses that the film has a thickness of 50 to 200 microns [0087].
	In regard to claim 34, Palumbo discloses wherein the top web is a multilayer structure comprising an outer heat seal and product-contact layer that be formed of ethylene/alpha-olefin copolymers, LLDPE, HDPE, EVA, and blends thereof [0081-0082] and an oxygen barrier layer that can be formed from PVDC, EVOH, polyamides and blends of EVOH and polyamides [0083]. 
	In regard to claim 35, Palumbo discloses that the top web further comprises an outer heat-resistant layer formed of ethylene homo- or co-polymers, ethylene/cyclic-olefin copolymers, propylene homo- or co-polymers, ionomers, polyesters, polyamides [0084]. The oxygen barrier layer being between the outer heat seal and the outer-heat resistant layer. 
	In regard to claim 36, Palumbo discloses that the top web further comprises adhesive layers [0085]. 

	Bekele discloses a vacuum package top film that comprises outer heat seal layer, an outer heat-resistant layer, an oxygen barrier layer, and adhesive layers (col. 7 lines 29-44). The adhesive layers are formed from chemically modified low density polyethylene such as PlexarTM 169 or BynelTM 385 which are both anhydride modified low density polyethylene (col. 5 lines 45-52). The adhesive layers are positioned between the oxygen barrier layer and the heat seal layer and a between the oxygen barrier layer and the outer abuse layer (col. 5 lines 45-52 and fig. 1).
	Palumbo and Bekele both disclose the use of adhesive layers in a vacuum package top film. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the adhesive film layer compositions and positioning in the top film of Bekele in the top films of Palumbo motivated by the expectation of forming a top film that enhances the adhesive characteristics of the film (Bekele col. 5 lines 45-49).
	In regard to claim 37, Palumbo discloses that the top web further comprises a bulk layers [0085].
 	Palumbo is silent with the materials of the bulk layers and the position of the bulk layers in the top web.
	Bekele discloses a vacuum package top film that comprises outer heat seal layer, bulk layers, an oxygen barrier layer, and adhesive layers (col. 7 lines 29-44). The bulk layers are formed from ethylene homopolymers or copolymers (col. 5 lines 28-31). The bulk layers are positioned between the first tie layer and the heat seal layer and a second bulk layer between the second tie layer and the outer abuse layer (col. 5 lines 28-31 and fig. 1). 

	In regard to claim 38, modified Palumbo discloses that the cyclic olefin copolymers comprises ethylene/norbornene copolymer [Rivers 0034].
	In regard to claim 39, modified Palumbo discloses that the outer heat seal/product-contact layer comprises a blend of ethylene alpha-olefin copolymer and cyclic olefin copolymer as previously discussed. It would naturally flow that the average density is from 0.88 g/cm3 to 0.915 g/cm3 because the compositions are substantially similar to the applicant’s composition for the outer heat seal/product-contact layer. The burden in on the applicant to prove otherwise. 
	In regard to claim 47, Palumbo discloses that the tray can comprises a film that comprises a member selected from polypropylene or polyester [0077].
	In regard to claim 49, Palumbo disclosers that the liner film comprises a multilayer film that has a bonding layer which is adhered to the support sheet, an outer heat seal and food contact layer, an oxygen barrier layer between the heat seal and food-contact layer and the bonding layer [0063-0077].
	In regard to claim 50, Palumbo discloses that the liner material comprises a gas barrier layer comprising PVDC, EVOH, polyamides, polyesters and blends thereof [0065]. The food contact layer/ heat seal layer comprises polyolefin [071]. The material can comprise additional bonding layers and tie layers [0076].
.

Response to Arguments
Applicant's arguments filed 03/19/2021 have been fully considered but they are not persuasive. 
The applicant argues that Bekele relates to a multilayer film and discloses a nine layer film. Bekele is silent on the concentration of the ethylene alpha/olefin copolymer present in the film as a whole. The instant claims require, based on the total weight of the top web, from 55 wt% to 85 wt% ethylene alpha/olefin copolymer or a blend of from 30 wt% to 80 wt% ethylene alpha/olefin copolymer with cyclic olefin copolymer. The applicant argues that even assuming 100% ethylene alpha/olefin copolymer and each layer being equal thickness, Bekele would only disclose about 11% which is well below the claimed range. The combination of Palumbo and Bekele would result in a film with a low amount of ethylene alpha/olefin copolymer. 
In response, the examiner, respectfully, disagrees. The rejection as present in the non-final office action states “it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the sealant layer that comprises a cyclic olefin copolymer in a weight percent of 25 as disclosed in modified Bekele as the sealant layer of Palumbo motivated by the expectation of forming a sealant layer that achieves a reduction in scalping of polar cyclic compounds while maintaining good heat sealing and implosion resistant properties [Rivers 0080]”. The examiner has utilized the combination of Bekele and Rivers as a sealant layer that is 
Palumbo discloses that the film of the flexible multilayer material comprises at least a first outer heat-sealable layer [0081]. The heat-sealable layer comprises ethylene alpha/olefin copolymers [0082]. A gas barrier layer [0083]. And, an outer heat-resistant layer of ethylene homo or copolymers [0085]. The films have a thickness ranging from 50 to 200 microns [0087]. Thus, Palumbo disclose a three layer film where two of the layers are from ethylene alpha/olefin copolymers which would amount to at least 67% being that of ethylene alpha/olefin copolymers. Thus, the combination of Palumbo, Bekele and Rivers meets the claimed limitations. 
The examiner would like to note that the independent claim 1 does not limit the implosion-resistant thermoplastic top web to a multilayer web. The specification does not define the thermoplastic top web as multilayer. Thus, the top web could be considered just a monolayer film formed of the modified sealant material of the combination of Palumbo, Bekele, and Rivers as well. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN SUZANNE HOCK whose telephone number is (571)270-3450.  The examiner can normally be reached on Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELLEN S HOCK/            Primary Examiner, Art Unit 1782